

	

		III

		109th CONGRESS

		1st Session

		S. RES. 217

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mrs. Murray (for herself

			 and Ms. Cantwell) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating August 13, 2005, as

		  National Marina Day.

	

	

		Whereas

			 the people of the United States value highly recreational time and the ability

			 to access the waterways of the United States, one of the country's greatest

			 natural resources;

		Whereas

			 in 1928, the National Association of Engine and Boat Manufacturers first used

			 the word marina to describe a recreational boating

			 facility;

		Whereas

			 the United States is home to more than 12,000 marinas that contribute

			 substantially to local communities by providing safe and reliable gateways to

			 boating;

		Whereas

			 the marinas of the United States serve as stewards of the environment and

			 actively seek to protect surrounding waterways for the enjoyment of this

			 generation and generations to come;

		Whereas

			 the marinas of the United States provide communities and visitors with a place

			 where friends and families, united by a passion for the water, can come

			 together for recreation, rest, and relaxation; and

		Whereas

			 the Association of Marina Industries has designated August 13, 2005 as

			 National Marina Day to increase awareness among citizens,

			 policymakers, and elected officials about the many contributions that marinas

			 make to communities: Now, therefore, be it

		

	

		That the Senate—

			(1)designates August 13, 2005 as

			 National Marina Day;

			(2)encourages the people of the United States

			 to observe National Marina Day with appropriate programs and

			 activities; and

			(3)urges the marinas of the United States to

			 continue to provide environmentally friendly gateways to boating for the people

			 of the United States.

			

